COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Gustavo Uriel Sandoval v. The State of Texas

Appellate case number:      01-17-00530-CR

Trial court case number:    D-1-DC-17-904007

Trial court:                331st District Court of Travis County

       This Court’s December 5, 2017 Order of Abatement had abated and remanded this
case for the trial court to determine whether appellant’s appointed counsel, John S.
Butler, had abandoned this appeal and new counsel should be appointed. On January 2,
2018, Kenneth G. Mahaffey filed a notice of appearance in this Court as appellant’s
newly-appointed counsel. On January 3, 2018, an amended abatement hearing record
was filed in this Court for the January 2, 2018 hearing. Then on January 4, 2018, a
supplemental clerk’s record was filed in this Court attaching, among other things, an
order, signed on January 2, 2018, finding appellant still to be indigent, relieving Butler of
his duties, appointing Mahaffey as appellant’s counsel, and recommending that an
extension of time be granted for new counsel.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove John S. Butler as appellant’s counsel,
and to designate Kenneth G. Mahaffey as appellant’s new lead counsel, if not done so
already. See TEX. R. APP. P. 6.1(c), 6.5(b), (d). Appellant’s brief is ORDERED to be
filed within 30 days of the date of this order. See id. 2, 38.6(a)(1).
       Appellant is ORDERED to file his appellate brief no later than 30 days from the
date of this Order. See TEX. R. APP. P. 2, 38.6(a)(2). The State’s appellate brief, if any,
is ORDERED to be filed no later than 30 days from the filing of appellant’s brief. See
id. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court
Date: January 9, 2018